Citation Nr: 1130912	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-12 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as residuals of cervical injuries.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine disorder. 

The Veteran testified at a Board hearing before a Veterans Law Judge in October 2009.  A transcript of that hearing is associated with the claims file.  

The Board denied service connection for a cervical spine disorder in a July 2010 decision.  The Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to vacate July 2010 Board decision and to remand the case for further development.  A February 2011 Court order vacated the July 2010 decision.

In the intervening time period, the Veterans Law Judge who had conducted the October 2009 hearing with the retired from the Board.  In a March 2011 letter, the Veteran was informed that the Veterans Law Judge was no longer with the Board and that he had a right to a hearing before another Veterans Law Judge.  He was informed that if he did not respond within 30 days of such correspondence, it would be assumed that he did not wish to have another hearing.  No response was received.  Accordingly, the Board may proceed with appellate review at this time.

The Board remanded the case in March 2011 for further development in accordance with the Joint Motion for Remand.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, the Board finds that the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Finally, it is further noted that additional evidence was received subsequent to certification of the appeal to the Board.  Such evidence was not accompanied by a waiver of RO consideration.  However, as the matter on appeal is being remanded, the RO will have the opportunity to review such evidence.


REMAND

The Board's March 2011 remand order instructed the RO to obtain private chiropractic treatment records.  Those records were obtained and associated with the claims file, and therefore the Board finds that its previous remand was complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

However, the Board notes that the March 2010 VA examination reflects a diagnosis of "neck pain of unknown etiology."  An addendum to that examination indicates x-ray findings of minimal degenerative disc disease of the cervical spine.  It was noted that the "particular findings are insufficient to substantiate the clinical picture as expressed."  

It thus appears that the Veteran had a diagnosis of cervical spine arthritis.  Other evidence of record demonstrates that he was in an in-service motor vehicle accident in June 1986, though at the time he did not complain of any neck pain.  The Veteran has related his current cervical spine disorder to that motor vehicle accident in service.  As the March 2010 examiner's opinion does not address such a relationship, the examination is inadequate on which to rate the Veteran.  Indeed, the examiner concluded that the current neck injury was unrelated to active duty, but he provided no rationale for such conclusion.

Thus, on remand, another VA examination should be afforded to the Veteran in order to determine the etiology of the cervical spine disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Providence, Rhode Island, VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Once the above development is completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine whether his cervical spine disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all cervical spine disorders found, including any arthritic condition thereof, such as degenerative disc disease.  The VA examiner should specifically discuss the March 2008 and March 2010 VA examinations, including the x-rays from March 2010 which demonstrate minimal degenerative disc disease of the cervical spine.

The examiner should then opine as to whether any Veteran's cervical spine disorder, including degenerative disc disease, more likely, less likely or at least as likely as not (50 percent or greater probability) is due to service, including the June 1986 motor vehicle accident.  The examiner should specifically discuss the June 1986 treatment records of the motor vehicle accident.

The examiner should also opine as to whether the Veteran's cervical spine disorder more likely, less likely or at least as likely as not was caused by or aggravated (made permanently worse beyond its natural progression) by his service-connected lumbar spine disability.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a cervical spine disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


